Citation Nr: 0634509	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-07 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating for glaucoma in excess 
of 10 percent for the period August 13, 2001 to June 19, 
2003.

2.  Entitlement to a rating for glaucoma in excess of 20 
percent for the period June 20, 2003 to July 27, 2005. 

3.  Entitlement to a rating for glaucoma in excess of 30 
percent on and after July 28, 2005.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
No. Little Rock, Arkansas, which granted service connection 
for glaucoma of both eyes and assigned an initial 10 percent 
rating and also denied service connection for hypertension.

While the appeal was pending, the RO via a December 2005 DRO 
decision granted staged increases for the glaucoma, with a 20 
percent increase effective June 20, 2003 and a 30 percent 
increase effective July 28, 2003.  The initial 10 percent 
rating remained in effect prior to June 20, 2003.  The 
veteran continued disagreement with these ratings.  

The issue of entitlement to service connection to 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to June 20, 2003 the veteran's glaucoma was 
characterized by visual acuity no worse than 20/40 in the 
right eye and 20/30 in the left eye.

2.  Between June 20, 2003 and July 28, 2005, the veteran's 
glaucoma was generally characterized by visual acuity that 
initially was 20/60 on the right and 20/50 on the left, then 
later worsened temporarily both before and after surgery on 
the right eye in March 2004 and on the left eye in May 2004, 
and thereafter, was 20/200 on the right eye and 20/40 on the 
left or 20/100 on the right and 20/50 on the left.

3.  As of July 28, 2005, the veteran's glaucoma is shown to 
result in a visual acuity of the right eye to be 20/200 and 
the left eye to be 20/50, following a temporary worsening of 
the left eye, which was surgically corrected, and visual 
fields were shown to be contracted an average of 47 degrees 
for the right eye and 37 degrees on the left.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation in 
excess of 10 percent disabling for glaucoma are not met prior 
to June 20, 2003.  38 U.S.C.A. §§ 1155 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.84a, 
Diagnostic Codes 6077, 6078 (2006).

2.  The criteria for a disability evaluation in excess of 20 
percent disabling for glaucoma are not met from June 20, 2003 
to July 28, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 
(2006).

3.  The criteria for a disability evaluation in excess of 30 
percent disabling for glaucoma on and after July 28, 2003 are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 4.84a, Diagnostic Codes 
6073, 6076 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection was received in August 2002.  After granting 
service connection in February 2003, the RO provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to an increased initial rating in the March 
2005 letter, which included notice of the requirements to an 
increased initial rating, of the reasons for the denial of 
his claim, of his and VA's respective duties, and he was 
asked to provide information in his possession relevant to 
the claim.  The duty to assist letter specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent VA 
examination reports of July and August 2005 and May 2006 
provides a current assessment of the veteran's condition 
based on examination of the veteran.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date.  However, since increased staged ratings are 
being denied for the glaucoma, the failure to send such a 
letter is harmless error.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (harmless error).

II.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule). See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006). Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2006).  In addition, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2006).

The veteran is appealing the initial rating and subsequent 
staged ratings assigned for his glaucoma.  He is presently in 
receipt of a 10 percent rating from initial entitlement to 
June 20, 2003, a 20 percent rating from June 20, 2003 and a 
30 percent rating from July 28, 2003 to the present.  

Simple, primary noncongestive glaucoma is rated on impairment 
of visual acuity or field loss, with a minimum rating of 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6013.

Impairment of central visual acuity is rated pursuant to the 
criteria found in Diagnostic Codes 6061 through 6079, which 
provide a chart wherein the visual acuity in one eye is 
compared to the visual acuity in the other eye to achieve the 
bilateral rating. 38 C.F.R. § 4.84a, Diagnostic Codes 6061-
6079, Table V.  Visual acuity is rated based on best distant 
vision obtainable after correction by eyeglasses. 38 C.F.R. § 
4.75 (2006).

A noncompensable disability evaluation is warranted for 
visual acuity where the vision in each eye is 20/40.  
Diagnostic Code 6079.

A 10 percent rating is warranted for visual acuity where the 
vision was 20/50 in one eye and 20/50 in the other eye; or 
where vision is 20/40 in one eye and 20/50 in the other; or 
where vision is 20/70 in one and 20/40 in the other. 
Diagnostic Codes 6078, 6079.

A 20 percent rating is warranted for visual acuity where the 
vision was 20/70 in one eye and 20/50 in the other; or where 
vision is 20/100 in one eye and 20/50 in the other; or where 
vision is 20/200 in one and 20/40 in the other; or where 
vision is 15/200 in one eye and 20/40 in the other.  
Diagnostic Codes 6077, 6078.

A 30 percent rating is warranted for visual acuity where the 
vision was 20/70 in one eye and 20/70 in the other; or where 
vision is 20/100 in one eye and 20/70 in the other; or where 
vision is 20/200 in one and 20/50 in the other; or where 
vision is 15/200 in one eye and 20/50 in the other; or where 
vision is 10/200 in one eye and 20/40 in the other; or where 
vision in one eye is 5/200 and in the other is 20/40. 
Diagnostic Codes 6074, 6076, 6077, 6078.

A 40 percent rating is warranted for visual acuity where the 
vision was 20/200 in one eye and 20/70 in the other; or where 
vision is 15/200 in one eye and 20/70 in the other; or where 
vision is 10/200 in one eye and 20/50 in the other; or where 
vision in one eye is 5/200 and in the other is 20/50.  
Diagnostic Codes 6073, 6076.

A 40 percent rating is also warranted for blindness in one 
eye having only light perception, with the other eye having 
vision of 20/50 and for anatomical loss of one eye with the 
other eye having vision of 20/40.  Diagnostic Codes 6066, 
6069.  

A 50 percent rating is warranted for visual acuity where the 
vision was 20/100 in one eye and 20/100 in the other.  
Diagnostic Code 6078.

38 C.F.R. § 4.84a.

Regarding the determination of field loss, the extent of 
contraction of visual field in each eye is determined by 
recording the extent of the remaining visual fields in each 
of the eight 45 degree principal meridians.  The number of 
degrees lost is determined at each meridian by subtracting 
the remaining degrees from the normal visual fields given in 
table III of VA's Rating Schedule for determining average 
concentric contraction of visual fields.  The degrees lost 
are then added together to determine total degrees lost.  
This is subtracted from 500.  The difference represents the 
total remaining degrees of visual field. The difference 
divided by eight represents the average contraction for 
rating purposes.  38 C.F.R. § 4.76a (2006).

Pertinent criteria for evaluating impairment of field of 
vision under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6080, are as follows:

Concentric contraction of visual field to 15 degrees but not 
to 5 degrees warrants a 70 percent rating for bilateral loss, 
and 20 percent rating for unilateral loss.  Or rate as 20/200 
(6/60).

Concentric contraction of visual field to 30 degrees but not 
to 15 degrees warrants a 50 percent rating for bilateral 
loss, and a 10 percent rating for unilateral loss.  Or rate 
as 20/100 (6/30).

Concentric contraction of visual field to 45 degrees but not 
to 30 degrees warrants a 30 percent rating for bilateral 
loss, and a 10 percent rating for unilateral loss.  Or rate 
as 20/70 (6/21).

Concentric contraction of visual field to 60 degrees but not 
to 45 degrees warrants a 20 percent rating for bilateral 
loss, and a 10 percent rating for unilateral loss.  Or rate 
as 20/50 (6/15).

Note (1): Correct diagnosis reflecting disease or injury 
should be cited.

Note (2): Demonstrable pathology commensurate with the 
functional loss will be required. The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less. The 
alternative ratings are to be employed when there is ratable 
defect of visual acuity, or a different impairment of the 
visual field in the other eye.  Concentric contraction 
resulting from demonstrable pathology to 5 degrees or less 
will be considered on a parity with reduction of central 
visual acuity to 5/200 (1.5/60) or less for all purposes 
including entitlement under Sec. 3.350(b)(2) of this chapter; 
not however, for the purpose of Sec. 3.350(a) of this 
chapter.  Entitlement on account of blindness requiring 
regular aid and attendance, Sec. 3.350(c) of this chapter, 
will continue to be determined on the facts in the individual 
case.

The pertinent evidence in this case includes a report of a 
November 2002 VA eye examination revealed the veteran's 
corrected visual acuity to be 20/40 on the right eye and 
20/30 on the left.  He was diagnosed with glaucoma of both 
eyes and corneal scar of the right eye.  

A June 2003 routine eye examination revealed that he had an 
entering distance visual acuity of 20/60 on the right eye and 
20/50+2 on the left.  His current eyeglass prescription was -
1.25 for the right eye and -1.75 for the left eye.  The 
assessments were "RE" both eyes, congenital cataracts, Type 
2 diabetes mellitus with oc sequela (DM), and open angle 
glaucoma (OAG) with elevated intraocular pressure (IOP) both 
eyes.

In October 2003 the veteran was seen for checkup of IOP and 
his entering visual acuity was 20/80 and 20/40, though which 
eye corresponded with the visual acuity measurement was not 
specified.  He underwent surgery on the right eye in November 
2003 to release the pressure in his eye.  In December 2003 he 
was in for a 6 week IOP checkup following this surgery and 
again the visual acuity measurements did not specify which 
eye and were 20/80+ and 20/40.  

In February 2004 the veteran's corrected visual acuity was 
20/200 right eye and 20/40 on the left in one record.  
Another February 2004 record noted that in June 2003 the 
veteran's vision had decreased and was not correctable.  The 
Goldman's Tonometry was noted to be 32 on the right and 28 on 
the left.  The impression was advanced OAG with severe visual 
field loss now involving fixation of the right eye.  Plans 
were made to schedule trabeculectomy surgery on the right 
eye.  His pre surgery corrected visual acuity was 20/200 on 
right and 20/40 on the left.  He underwent this surgery on 
the right eye in March 2004 and post surgery his corrected 
visual acuity was 20/200 on the right and 20/40-2 on the 
left.  He continued to have a corrected visual acuity of 
20/200 on the right eye through the end of March 2004, with 
the left eye shown to be 20/50.  The same corrected visual 
acuity measurement was made in April 2004, with his chief 
complaint of being unable to see.  

In May 2004 the veteran's corrected visual acuity in his 
right and left eyes respectively were as follows:  20/400 
(right) and 20/60 (left), 20/200 (right) and 20/50-2 (left), 
20/200 (right) and 20/60 (left).  He also underwent 
trabeculectomy surgery on the left eye in May 2004.  In June 
2004 his corrected visual acuity in his right and left eyes 
respectively were as follows:  20/200 (right) and 20/40-2 
(left), 20/200 (right) and 20/60 left, 20/300 (right) and 
20/50-1 (left).  In July 2004, he had corrected visual acuity 
of 20/100 on the right and 20/40-2, and in another July 2004 
visit, 20/100 on the right and 20/50+2 on the left.  

In January 2005 the veteran's corrected visual acuity was 
20/200 on the right and 20/40 on the left.  A July 2005 
record gave a corrected visual acuity of 20/200 on the right 
and 20/50-2 on the left.  

A July 2005 VA examination gave a corrected visual acuity of 
20/200 on the right eye and 20/50-2 on the left.  The 
diagnoses was glaucoma and "NS"

Goldman's visual fields were performed in August 2005 in 
conjunction with the July 2005 VA examination.  A review of 
the Goldman's chart revealed that the left eye had the 
following approximate measurements:  32 degrees in the 
temporal, down temporal, down and down nasal positions.  The 
left eye also showed 34 degrees in the nasal field, and 42 
degrees in the up nasal, up and up temporal positions.  The 
approximate total visual field loss was 202 degrees.  

Regarding the right eye, the August 2005 Goldman's chart 
revealed the right eye to have approximately 50 degrees 
temporally, 45 degrees down temporally, 40 degrees down, 45 
degrees down nasal, 50 degrees nasal, 55 degrees up nasal, 40 
degrees up, and 50 degrees up temporally.  The approximate 
total visual field loss was 125 degrees.

The 288 degrees total visual field loss for the left eye and 
the 125 degrees loss for the right eye, when subtracted from 
500 degrees for a normal visual field then divided by the 8 
principle meridians are shown to be rounded up to 47 degrees 
average concentric contraction for the right eye and 37 
degrees average concentric contraction for the left eye.  

In August 2005, his corrected visual acuity remained 20/200 
on the right and was 20/60 on the left.  

By October 2005 he complained of burning, redness and dryness 
of the left eye.  He denied discharge and complained that car 
lights were like big "stars." He said his vision was not 
good with his current glasses.  He was diagnosed with primary 
open angle glaucoma (POAG), "NSC" with cortical changes and 
refractive error.  His corrected vision was 20/100 on the 
right and was now 20/400 on the left.  He was given new 
glasses on this visit. 

In February 2006 the veteran's corrected visual acuity was 
20/200 on the right and 20/200 on the left.  In March 2006, 
he underwent cataract surgery on the left eye.  His 
preoperative acuity was 20/200 in both eyes corrected.  After 
he underwent the keratotomy surgery on the left eye, he was 
advised that glasses should not be ordered until healing was 
complete, usually around 6 weeks.  Status post surgery his 
uncorrected left eye vision was 20/400.  

On one month follow-up post surgery, the veteran stated that 
his left eye vision improved a lot but was still sensitive to 
the sun.  His corrected visual acuity of the right eye 
remained at 20/200, and his left eye was 20/200.  

The report of a May 2006 VA examination revealed his 
corrected visual acuity of the right eye to be 20/200 and the 
left eye was 20/50+2.  He was diagnosed with glaucoma, both 
eyes and pseudophakia of the left eye.  The examiner opined 
that the veteran's service connected diabetes mellitus may 
accelerate cataract development.  



A.  Initial Rating of Glaucoma at 10 percent prior to June 
20, 2003. 

The evidence does not reflect that a rating in excess of 10 
percent disabling is warranted from initial entitlement to 
June 20, 2003.  In this respect, the evidence, during this 
period, reflects that the veteran's visual acuity was 
essentially unimpaired as the only record prior to June 2003, 
the November 2002 examination revealed the visual acuity to 
be at a noncompensable level of 20/40 on the right and 20/30 
on the left.  He is thus in receipt of the minimal allowable 
rating for glaucoma.  Hence, a greater initial evaluation is 
not warranted.

B.  Glaucoma rated 20 percent rating from June 20, 2003 to 
July 28, 2005

As of the June 20, 2003 routine examination, the veteran's 
corrected visual acuity was noted to 20/60 on the right eye, 
which was rounded up to 20/70 for VA purposes, with the left 
eye shown to be 20/50, this met the criteria for a 20 percent 
rating, with subsequent records not showing a sufficient 
decrease in visual acuity to warrant a higher rating, but all 
falling within the criteria for a 20 percent rating.  
Although the right eye worsened to the point that it was 
20/200, the left eye was at 20/40 in February 2004, which 
continues to meet a 20 percent rating.   However he underwent 
surgery on the right eye in March 2004, and at the end of 
March 2004 and beginning of April 2004, his left eye was 
noted to have a visual acuity of 20/50, with the right eye 
still at 20/200, which would meet a 30 percent rating.  
However the veteran was still recovering from surgery at this 
time.  He also underwent surgery on the left eye in May 2004.  
After this second surgery, the visual acuity in both eyes 
fluctuated between levels that were 20 percent and 30 percent 
disabling.  By July 2004, his levels had adjusted to levels 
that met the criteria for a 20 percent rating, shown to be 
20/100 on the right and 20/40 on the left and 20/100 on the 
right and 20/50 on the left.  In January 2005, his visual 
acuity remained at a level that was 20 percent disabling, 
measuring 20/200 on the left and 20/40 on the right.  Thus 
the decreases in vision following surgery appeared to be 
temporary fluctuations and the preponderance of the evidence 
is against a rating in excess of 20 percent disabling for the 
veteran's glaucoma between June 20, 2003 and July 28, 2005.  

C.  Glaucoma rated 30 percent rating from July 28, 2005.  

A review of the evidence as of the veteran's July 28, 2005 VA 
examination fails to reveal that a rating in excess of 30 
degrees is warranted.  It was this examination that revealed 
a visual acuity of 20/200 on the right and 20/50 on the left 
that met the criteria for a 30 percent rating.  None of the 
subsequent records reflect a permanent decrease in vision 
that is greater than a 30 percent rating.  He is noted to 
have had a temporary worsening of the left eye's vision, with 
visual acuity findings of 20/200 on the right and 20/60 
(rounded up to 20/70) on the left that would meet a 40 
percent criteria in August 2005, with increasingly worsening 
symptoms of the left eye shown with acuity decreasing all the 
way to 20/400 on the left in October 2005 (the right eye 
continued to be at 20/200).  This severe worsening of left 
eye vision was shown to be due to a left eye cataract which 
was surgically corrected in February 2006.  After a 
sufficient time had passed to allow healing since surgery, 
the report of a May 2006 VA examination revealed the visual 
acuity of the right eye to be 20/200 and the left eye now 
apparently healed was back to 20/50, which again meets the 
criteria for a 30 percent rating.   

Thus the Board finds that given the fact that the temporary 
visual worsening on the left eye was corrected by cataract 
surgery and is shown to again be at a level of 30 percent 
disabling when considered along with the right eye's visual 
acuity, the preponderance of the evidence is against a rating 
in excess of 30 percent disabling as of July 28, 2005.  

A higher rating is also not warranted based on impairment of 
field vision.  The veteran's visual fields have been shown to 
be contracted an average of 47 degrees for the right eye and 
37 degrees on the left.  This would equal a visual acuity of 
20/50 on the right and 20/70 on the left.  Diagnostic Code 
6080.  This falls within the criteria for a 20 percent 
rating. 

With respect to impairment of field of vision, Diagnostic 
Code 6080 directs that a 20 percent evaluation is warranted 
where there is concentric contraction of the visual field to 
60 degrees but not to 45 degrees bilaterally and a 10 percent 
evaluation is warranted when there is unilateral concentric 
contraction at this range.  A 30 percent evaluation will be 
awarded where the concentric contraction of the visual field 
is to 45 degrees but not to 30 degrees bilaterally and a 10 
percent evaluation is warranted when there is unilateral 
concentric contraction at this range.  As the veteran has 
unilateral contraction at both these ranges he would be 
entitled to a 10 percent rating per eye, which would combine 
to no more than 20 percent disabling.  38 C.F.R. § 4.25.  

Conclusion

The Board finds that the preponderance of the evidence is 
against an initial rating in excess of 10 percent disabling 
for glaucoma prior to June 20, 2003, is against a rating in 
excess of 20 percent disabling for glaucoma between June 20, 
2003 and July 28, 2005 and is against a rating in excess of 
30 percent disabling for glaucoma as of July 28, 2005.  

The Board also notes that consideration of ratings for 
impairments of muscle function, diplopia, which are evaluated 
under Diagnostic Code 6090 are not for consideration as there 
is no evidence of diplopia shown in the records or 
examination reports.  

The Board has also reviewed the record under the provisions 
of 38 C.F.R. § 3.321.  The Board concludes that there is no 
evidence warranting further action on this question.  There 
is no evidence demonstrating that the service-connected 
glaucoma markedly interferes with employment.  There is no 
evidence that the veteran has been hospitalized or has 
required frequent treatment due to the service-connected 
glaucoma disability.  




ORDER

An initial rating in excess of 10 percent prior to June 20, 
2003 for glaucoma is denied.

A rating in excess of 20 percent from June 20, 2003 to July 
27, 2005 for glaucoma is denied.  

A rating in excess of 30 percent disabling as of July 28, 
2005 for glaucoma is denied.  


REMAND

The veteran claims he is entitled to service connection for 
hypertension, to include as secondary to service connected 
diabetes mellitus.

A review of the record reflects that the current evidence is 
inadequate for the purposes of adjudicating this claim.  

The report of a December 2002 VA examination that addressed 
his hypertension claim did not include a review of the claims 
file.  Also, while the examiner did give an opinion that the 
veteran's essential hypertension was not related to his 
diabetes mellitus, there was no opinion as to whether the 
hypertension was being aggravated beyond natural progression 
by service-connected diabetes mellitus.  Other VA 
examinations of record did not address the question of 
hypertension.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

As previously pointed out, in Dingess, supra, the Court held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish an initial disability rating or 
effective date, if service connection were awarded for the 
claimed disability on appeal.    

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess, supra, and (2) requests or tells 
the veteran to provide any evidence in 
his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the remaining issue on appeal.

2.  Thereafter the AMC should schedule 
the veteran for a cardiovascular 
examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's current 
hypertension.  The examination should 
determine whether any hypertension is due 
to or aggravated by the service-connected 
diabetes.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination report must be annotated in 
this regard.  The examiner is requested 
to review the pertinent medical records, 
examine the appellant and provide a 
written opinion as to the presence, 
etiology and onset of his hypertension.  

Specifically, the examiner is requested 
to provide an opinion as to (1) the 
nature of the veteran's hypertension (2) 
the medical probability that any 
diagnosed hypertension is related to the 
appellant's service-connected diabetes 
and (3) whether it is at least as likely 
as not (at least a 50 percent chance) 
that the appellant's diabetes aggravated 
or contributed to or accelerated his 
hypertension  beyond its natural 
progression.  If the appellant's service-
connected diabetes aggravated or 
contributed to or accelerated any 
pathologic process of hypertension, the 
examiner must state to what extent, given 
in terms of a percentage, did it so 
contribute as compared to the natural 
progress of hypertension itself or as 
opposed to other possible contributing 
factors.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Thereafter, the VBA AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
Adjudication of the claim should consider 
the applicability of the decision reached 
in Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


